UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4757
RANDY ANTHONY WEAVER,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                             (CR-96-96)

                      Submitted: June 21, 2001

                      Decided: June 29, 2001

      Before WIDENER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

W. Douglas Richardson, Jr., HENDRICKS LAW FIRM, P.A., Eas-
ley, South Carolina, for Appellant. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WEAVER
                              OPINION

PER CURIAM:

   Randy Anthony Weaver was convicted of threatening to take the
life of, and to inflict bodily harm upon, the President of the United
States, in violation of 18 U.S.C. § 871 (1994). The court sentenced
him to twenty-three months in prison and a three-year term of super-
vised release. While on supervised release after completing his prison
term, Weaver was arrested for violating the terms of his supervised
release by failing to notify his probation officer about his change of
residence and failing to submit monthly reports to his probation offi-
cer. At the supervised release revocation hearing, Weaver admitted
that he had violated the conditions of his supervised release. The court
then revoked his term of supervised release. Weaver timely appealed.

   Weaver’s attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising two issues, but stating that,
in his opinion, there are no meritorious issues for appeal. Weaver has
filed a pro se supplemental brief raising additional issues. Finding no
reversible error, we affirm.

   Counsel first asserts that the district court abused its discretion by
revoking Weaver’s term of supervised release. The district court, in
its discretion, may revoke supervised release upon finding a noncrimi-
nal violation of supervised release. 18 U.S.C. § 3583(e)(3) (1994);
U.S. Sentencing Guidelines Manual § 7B1.3(a)(2) (1998). In this case,
Weaver admitted that he violated the terms of his supervised release.
Under these circumstances, we find no abuse of discretion in the dis-
trict court’s decision to revoke Weaver’s supervised release.

   Next, counsel argues that Weaver’s arrest warrant was not signed
by a judicial officer and that the return was not signed by the arresting
officer and that these are fatal flaws. We disagree.

   A federal district court judge signed the order directing that a war-
rant be issued for Weaver’s arrest. The arrest warrant bears the name
of a magistrate judge, but it was signed by someone else, apparently
on behalf of the magistrate judge. Similarly, the return bears the name
                       UNITED STATES v. WEAVER                         3
of the arresting officer but was signed by someone else on behalf of
the officer.
   Weaver does not dispute that there was probable cause to arrest
him. His only challenge to his arrest is that the judge and the arresting
officer did not respectively sign the arrest warrant and the return.
Clearly, these documents were signed on behalf of these officials. Cf.
United States v. Easton, 937 F.2d 160, 162 (5th Cir. 1991) (finding
that requirement that government attorney sign indictment is nonjuris-
dictional); United States v. Hobby, 702 F.2d 466, 470-71 (4th Cir.
1983) (failure of grand jury foreman to carry out ministerial duties
does not invalidate indictment). However, even if such signatures
were deemed to be inadequate, this ministerial omission would not be
enough to render Weaver’s subsequent conviction void. Gerstein v.
Pugh, 420 U.S. 103, 119 (1975) (illegal arrest does not void subse-
quent conviction); cf. Brooks v. City of Winston-Salem, North Caro-
lina, 85 F.3d 178, 182 (4th Cir. 1996) ("charge that probable cause
for a warrantless arrest was lacking, and thus that the seizure was
unconstitutional, would not necessarily implicate the validity of a sub-
sequently obtained conviction").
   In his supplemental pro se brief, Weaver asserts that his conviction
should be overturned because he was denied effective assistance of
counsel, he was illegally held after his arrest on the ground that he
was a "flight risk," the transcript of the supervised release revocation
hearing was illegally altered, and the police illegally seized his driv-
er’s license after his arrest. We find these claims to be meritless.
   In accordance with Anders, we have reviewed the entire record and
find no reversible error. We therefore affirm the district court’s order
revoking supervised release. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.
                                                            AFFIRMED